IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30165
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

VICTOR L. MELBERT,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 97-CR-20007-7
                        - - - - - - - - - -

                            June 3, 1999

Before KING, Chief Judge, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Victor L. Melbert appeals his conviction and sentence for

conspiracy to possess with intent to distribute cocaine base, in

violation of 21 U.S.C. § 846, and three counts of distributing

cocaine base, in violation of 21 U.S.C. § 841(a)(1).    On appeal

Melbert argues that the district court erred because it

(1) denied his request to exclude two prospective jurors for

cause; (2) based his sentence on information about cocaine sales

that lacked sufficient indicia of reliability; and (3) based his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
sentence on crack cocaine rather than powder cocaine.

     Melbert did not object to the district court’s denial of his

motion to exclude prospective jurors for cause.   Consequently, we

review for plain error.    See United States v. Calverley, 37 F.3d
160, 162-64 (5th Cir. 1994).   The challenged jurors indicated

that they understood the rules of law as described by the court

and that they could be impartial in rendering a verdict.    Melbert

used his peremptory strikes to exclude both of the challenged

jurors.   Melbert has failed to demonstrate that the prospective

jurors’ views would substantially impair their sworn duties as

jurors.   See Wainwright v. Witt, 469 U.S. 412, 423 (1985).

Consequently, the district court did not commit any error when it

denied Melbert’s challenge.

     Melbert next argues that the district court improperly

relied on ten cocaine sales, allegedly made by Melbert to James

Brunson, when it calculated his sentence.   Information about the

sales was included in the presentence report (PSR).    The district

court found that the information bore sufficient indicia of

reliability.    See U.S.S.G. § 6A1.3(a) (the sentencing court may

consider any relevant information, without regard to its

admissibility, as long as the court concludes that it has

sufficient indicia of reliability); see also United States v.

Alfaro, 919 F.2d 962, 966 (5th Cir. 1990) (holding that a PSR

generally bears sufficient indicia of reliability).

      At the sentencing hearing, the probation officer provided

an explanation of how the information in the PSR was

corroborated.   See United States v. Narviz-Guerra, 148 F.3d 530,
                            No. 98-30165
                                 -3-

537 (5th Cir. 1998).   The information regarding Melbert’s cocaine

sales to Brunson is not “mere allegation” or “bald conclusionary

statements” as argued by Melbert.   As a result, the district

court did not err in finding that the information in the PSR

contained sufficient indicia of reliability.

     Finally, Melbert contends that the Government failed to

prove by a preponderance of evidence that the substance he was

distributing was crack cocaine rather than some other form of

cocaine.    See United States v. Lombardi, 138 F.3d 559, 562 (5th

Cir. 1998) (holding that the burden of proof at sentencing is a

preponderance of the evidence).   As this issue was not raised

before the district court, it is reviewed for plain error.

United States v. Brewster, 137 F.3d 853, 856 (5th Cir.), cert.

denied, 119 S. Ct. 247 (1998).

     There is ample evidence indicating that the substance was

crack cocaine, including testimony of seven witnesses who all

specified that Melbert sold them crack cocaine.   Moreover,

Melbert has not produced any evidence indicating that the

substance was something other than crack cocaine.   The court did

not err in its factual conclusion that the substance distributed

by Melbert was crack cocaine rather than some other form of

cocaine.    See United States v. Chavez, 947 F.2d 742, 746 (5th

Cir. 1991).   Accordingly, Melbert’s conviction and sentence are

AFFIRMED.